DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, drawings and claims as well as applicant arguments/remarks, filed on 04/19/2022, is acknowledged.  Amendments to the specification and drawings have been entered.  .  
Applicant has previously elected without traverse the invention of Group I, claims 1-10, drawn to compositions comprising multilayer core comprising in several layers polyethylene oxide polymers without or in combination with armodafinil as an active agent.  
Claims 1-18 are pending in this application.  Claims 11-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 8-18 have been amended.  Claims 1-10 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed on September 9, 2021, claims benefit of provisional U.S. Application No. 63/077,276, filed September 11, 2020.

Terminal Disclaimer
The terminal disclaimer, filed on 04/14/222, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 11,154,494 and 11,166,906 and any patent granted on pending reference application No. 17/465,972, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Information Disclosure Statement
The information disclosure statement, filed on 01/24/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 comprises the typographic error “comprises weight ratio of” that needs to be corrected to “comprises a weight ratio of”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al., WO 2019/173384 A1 (pub. date 09/12/2019; Assignee Kashiv Pharma LLC; hereinafter referred to as Shah).
The applied reference has common inventors Shah, Desai, Vaka with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.  102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Shah teaches compositions providing delayed release of a drug (Abstract) and comprising:  (a) a multilayer core comprising a placebo layer, an active layer, a push layer and a semipermeable membrane surrounding the multilayer core and comprising at least one orifice facing the placebo layer (Claims 1-5; Abstract; Page 4), and wherein:  (i) the placebo layer comprises at least one polyethylene oxide (PEO) polymer having an average molecular weight of 100-900 kDa (Claims 18-20);  (ii) the active layer comprises at least one drug/armodafinil or pharmaceutical salt thereof and at least one PEO polymer having an average molecular weight of 100-900 kDa, e.g., 200 kDa (Claims 21-23; Page 37; see also US 11/000471); (iii) the push layer comprises at least one PEO polymer having an average molecular weight of greater than or equal to 1,000 kDa and at least one osmogen in an amount of 5-30 wt% based on total weight of the push layer (Claims 5, 29, 30, 33); and 
(b) a semipermeable membrane surrounding the multilayer core, comprising at least one orifice facing the placebo layer, and present in an amount of 12.5 wt% of coating weight gain based on the total of the multilayer core (Claim 8); 
(c)  wherein the layers in the multilayer core are placed in the following order: the placebo layer in communication with the at least one orifice in the semipermeable membrane;  the active layer, the push layer facing away from the at least one orifice (Fig. 2), and 
(d)  wherein said compositions can be vertically compressed (Page 22 as applied to claims 1, 2, 4). 
Shah teaches that said compositions provide a lag time of at least 6 hours during which the composition releases no more than 10 wt% of the drug (Claim 1, Page 4 as applied to claim 3).
Shah teaches that the semipermeable membrane comprises a pH-independent water-insoluble polymer selected from the group consisting of cellulose acetate, cellulose acetate butyrate, and cellulose triacetate; and at least one plasticizer selected from the group consisting of polyethylene glycols, triethyl citrate, triacetin, diethyl tartrate, and combinations thereof (Claims 9, 10, 13, 14; Pages 4-5 as applied to claims 5-7). 
Shah teaches that one can use in the push layer the PEO polymer having an average molecular weight of 1,000 kDa, 2,000 kDa, 4,000 kDa, 5,000 kDa, 7,000 kDa, or intermediate values therein (Claim 29; Page 6 as applied to claim 8).
Shah teaches that one can use in the active layer a drug:PEO ratios in the range from 10:90 to 90:10 (Claim 1; Page 27 as applied to claim 9).
Regarding the claimed inherent property of the compositions (claim 10), it is noted that the cited prior art teaches the compositions that are substantially the same as the composition recited by the instant claims.  If the compositions are physically and chemically the same they must have the same properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and/or MPEP § 2112.02.  Furthermore, it is noted that Shah teaches that viscosity of the placebo layer, the active layer, and the push layer can be adjusted to provide a desired lag time and/or a desired release profile (Page 24, 27, 30-31).  The burden is shifted to applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 10,898,431 (cited previously as US 2020/0253861), (2) U.S. Patent No. 10,980,738.  
As a preliminary matter, it is noted that the Declaration under 37 CFR 1.130(a), filed 04/14/2022, is acknowledged.  Further, the Statements under 37 CFR 3.73(c) regarding the Amneal Complex Products Research LLC as (i)  the assignee for US 10,898,431 (filed on 01/10/2022 in application 16/809,714), (ii)  the assignee for US 10,980,738 (filed on 01/10/2022 in application 17/021,124) are also is acknowledged.  Therefore, the prior patents have a common assignee and inventors with the instant application.  
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  A pharmaceutical composition providing delayed release of a drug/armodafinil, the composition comprising: (a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one PEO polymer having an average molecular weight of 600-900 kDa, (ii) the active layer comprises at least one drug/armodafinil, and at least one PEO polymer having an average molecular weight of 100-300 kDa, (iii) the push layer comprises at least one osmogen and at least one PEO polymer having an average molecular weight of greater than or equal to 1,000 kDa;  and (b) a semipermeable membrane surrounding the core and containing at least one orifice, a plasticizer and/or water insoluble polymer, and is applied at a coating weight gain of 1-20 wt % of the multilayer core without the membrane; and wherein (c) the layers in the multilayer core are placed in the following order: the placebo layer in communication with the at least one orifice in the semipermeable membrane;  the active layer;  the push layer facing away from the at least one orifice; and wherein (d) said compositions provide a lag time for at least 6 hours.  Prior patent also teaches that said compositions are vertically compressed.  

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/496,234.  
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  A composition providing delayed release of a drug/armodafinil and comprising: (a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one PEO polymer having an average molecular weight of 300-1,000 kDa, (ii) the active layer comprises at least one drug/armodafinil, and at least one PEO polymer having an average molecular weight of less than or equal to 300 kDa, (iii) the push layer comprises an osmogen and at least one PEO polymer having an average molecular weight of greater than or equal to 1,000 kDa;  and (b) a semipermeable membrane surrounding the core and containing at least one orifice; and wherein the layers in the multilayer core are placed in the following order: the placebo layer in communication with the at least one orifice in the semipermeable membrane;  the active layer;  and the push layer facing away from the at least one orifice.  Copending application also claims that the semipermeable membrane comprises a pH-independent water-insoluble polymer and a plasticizer, and/or said composition provides a lag time for at least 4 hours.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 12/03/2019, have been fully considered, but they are they are moot in view of amendments to the claims.  

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of multilayered compositions comprising (i) layers comprising a swelling polymer(s) having various molecular weights (e.g., polyethylene oxide) that also may include an active agent(s); and (ii) a coating/membrane having a orifice(s)/incision(s); wherein said multilayered compositions can be compressed to tablets (e.g., US 2005/0095295, US 5,156,850, Rosen et al. cited herein).  
The prior art does not teach or suggests the use of specific ranges of molecular weights of said swelling polymers (e.g., polyethylene oxide) in a specific layer sequence as instantly claimed for providing delayed drug release.  Applicant teaches that said approach allows increasing a drug bioavailability during the drug delivery to a target location.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615